Case 1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 1 of 13




          EXHIBIT G
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                              INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 2 of 13
                                                                       RECEIVED  NYSCEF: 06/28/2017




                                               1 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                              INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 3 of 13
                                                                       RECEIVED  NYSCEF: 06/28/2017




                                               2 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                              INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 4 of 13
                                                                       RECEIVED  NYSCEF: 06/28/2017




                                               3 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                              INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 5 of 13
                                                                       RECEIVED  NYSCEF: 06/28/2017




                                               4 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                              INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 6 of 13
                                                                       RECEIVED  NYSCEF: 06/28/2017




                                               5 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                              INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 7 of 13
                                                                       RECEIVED  NYSCEF: 06/28/2017




                                               6 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                              INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 8 of 13
                                                                       RECEIVED  NYSCEF: 06/28/2017




                                               7 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                              INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 9 of 13
                                                                       RECEIVED  NYSCEF: 06/28/2017




                                               8 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                               INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 10 of 13
                                                                       RECEIVED   NYSCEF: 06/28/2017




                                               9 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                               INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 11 of 13
                                                                       RECEIVED   NYSCEF: 06/28/2017




                                               10 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                               INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 12 of 13
                                                                       RECEIVED   NYSCEF: 06/28/2017




                                               11 of 12
FILED: NEW YORK COUNTY CLERK 06/28/2017 03:01 AM                               INDEX NO. 155833/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-7 Filed 02/14/19 Page 13 of 13
                                                                       RECEIVED   NYSCEF: 06/28/2017




                                               12 of 12
